Exhibit 10.5

 

ADVISORY SERVICES AGREEMENT

 

This Advisory Services Agreement (this “Agreement”), dated as of July 1, 2004,
is by and between Alliance Gaming Corporation, a Nevada corporation (the
“Company”), and Kirkland Investment Corporation, a Delaware corporation
(“Kirkland”).

 

BACKGROUND

 

The Company and Kirkland are parties to a letter agreement, dated July 1, 1997,
as amended by an amendment thereto dated July 31, 1997 and an amendment thereto
dated January 4, 2000 (as amended, the “Letter Agreement”), pursuant to which
Kirkland has provided certain financial advisory services and related support
services to the Company.  Joel Kirschbaum (“Kirschbaum”) owns 100% of the stock
of Kirkland.  In addition, Kirschbaum is currently an employee and a director of
the Company, and has an employment agreement with the Company.  The Letter
Agreement and Kirschbaum’s employment agreement with the Company expire on June
30, 2004.

 

The Company is currently experiencing a period of rapid growth in an
increasingly complex multi-jurisdictional gaming industry which is dynamic and
challenging.  In recognition of the industry experience and experience with the
Company possessed by Kirkland, the Company desires to engage the services of
Kirkland and Kirkland is willing to provide the requested Services (as defined
herein) pursuant to the terms and conditions of this Agreement.  .

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and intending to be legally bound, the parties agree as
follows:

 


1.             SERVICES. 

 

(A)           DURING THE TERM OF THIS AGREEMENT, AS SET FORTH IN SECTION 3
HEREOF (THE “TERM”), KIRKLAND SHALL PROVIDE THE COMPANY WITH SUCH ADVISORY AND
RELATED SERVICES AS THE COMPANY MAY REASONABLY REQUEST FROM TIME TO TIME WHICH
SHALL INCLUDE, BUT NOT BE LIMITED TO, (THE “SERVICES”):

 

(I)            PROVIDING ANALYSIS AND ADVICE RELATING TO (A) OUT-OF-THE ORDINARY
TRANSACTIONS, INCLUDING, BUT NOT LIMITED TO, MERGER AND ACQUISITION
TRANSACTIONS, WHICH IS CONTEMPLATED TO INCLUDE THE TYPE OF RESEARCH AND ANALYSIS
THAT IS CUSTOMARILY UNDERTAKEN, ON A SUMMARY OR PRELIMINARY BASIS, BY
THIRD-PARTY INVESTMENT BANKING FIRMS, AND (B) CAPITAL STRUCTURE, FINANCING AND
REFINANCING TRANSACTIONS, APPLICATION OF EXCESS CASH FLOW AND WORKING CAPITAL
BALANCES AND SIMILAR MATTERS.  SUCH ADVICE IS ANTICIPATED TO INCLUDE REASONED,
INFORMED AND DETAILED OPINIONS AND ANALYSIS, BUT IS NOT CONTEMPLATED TO INCLUDE
THE LEVEL OF COMPREHENSIVE FINANCIAL ADVISORY WORK THAT WOULD BE UNDERTAKEN BY
AN INVESTMENT BANKING FIRM FOR SIGNIFICANT TRANSACTIONS IN THE ABSENCE OF A
SPECIFIC ENGAGEMENT;

 

(II)           PROVIDING ANALYSIS, ADVICE AND SUGGESTIONS TO SENIOR MANAGEMENT
AND THE ALLIANCE GAMING BOARD ABOUT INDUSTRY TRENDS AND BUSINESS OPPORTUNITIES,
INCLUDING BUT NOT LIMITED TO JOINT VENTURES, INTELLECTUAL PROPERTY AND OTHER
LICENSING, INVESTMENTS, FINANCING COMMITMENTS (E.G., FUNDING INDIAN GAMING
VENTURES) AND OTHER STRATEGIC TRANSACTIONS,

 

--------------------------------------------------------------------------------


 

INCLUDING REVIEW OF TERMS AND CONDITIONS, COMPARISON TO OTHER SIMILAR
TRANSACTIONS AND RECOMMENDATIONS AS TO SUGGESTED COURSES OF ACTION;

 

(III)          MAINTAINING ON-GOING GENERAL AND SPECIFIC INDUSTRY EXPERIENCE AND
EXPERTISE, CONSISTENT WITH THE LEVEL CURRENTLY PROVIDED, AS A RESOURCE FOR BOTH
THE ALLIANCE GAMING BOARD AND SENIOR MANAGEMENT WITH PARTICULAR EMPHASIS ON THE
APPLICATION OF THIS EXPERTISE TO ACTIONABLE RECOMMENDATIONS RELATED TO BUSINESS
STRATEGY AND DEVELOPMENT OF STRATEGIC ALTERNATIVES;

 

(IV)          PROVIDING THE SERVICES SUMMARIZED IN PARAGRAPH 1(A)(I) THROUGH
1(A)(III) ABOVE ON A PROACTIVE, ON-GOING BASIS.  KIRKLAND WILL ALSO PROVIDE
FINANCIAL AND BUSINESS ADVISORY SERVICES AND RELATED SERVICES AS THE ALLIANCE
GAMING BOARD AND SENIOR MANAGEMENT MAY REASONABLY REQUEST FROM TIME TO TIME.

 

(B)           THE COMPANY, IN ITS SOLE DISCRETION, MAY REQUEST KIRKLAND TO WORK
ON A STRATEGIC FINANCING AND/OR M&A TRANSACTION WITH COMPENSATION AS CURRENTLY
ESTABLISHED AND APPROVED BY THE BOARD OF DIRECTORS ON APRIL 22, 2003.

 


2.             COMPENSATION.

 

(A)           ANNUAL FEE.  AS COMPENSATION FOR THE PROVISION OF THE SERVICES
PROVIDED PURSUANT TO THIS AGREEMENT, THE COMPANY SHALL PAY TO KIRKLAND AN ANNUAL
FEE OF $600,000, TO BE PAID IN 12 MONTHLY INSTALLMENTS PER YEAR.  EACH
INSTALLMENT SHALL BE DUE AND PAID IN ADVANCE BY THE FIRST DAY OF EACH MONTH
BEGINNING JULY 1, 2004.

 

(B)           BUSINESS EXPENSES.  THE COMPANY SHALL REIMBURSE KIRKLAND FOR ALL
REASONABLE AND NECESSARY OUT-OF-POCKET EXPENSES INCURRED OR PAID BY KIRKLAND AND
ITS OFFICERS AND EMPLOYEES WHICH RELATE DIRECTLY TO THE PROVISION OF SERVICES
UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT ANY SINGLE EXPENSE ITEM IN EXCESS
OF $5,000 MUST BE APPROVED IN ADVANCE BY THE CHIEF EXECUTIVE OFFICER OR THE
CHIEF FINANCIAL OFFICER OF THE COMPANY, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.  KIRKLAND SHALL PROVIDE APPROPRIATE SUPPORTING
DOCUMENTATION FOR SUCH EXPENSES.  THE COMPANY SHALL PAY KIRKLAND FOR SUCH
EXPENSES WITHIN THIRTY (30) DAYS AFTER RECEIPT OF AN INVOICE FOR SUCH
REIMBURSEMENT.

 


3.             TERM AND TERMINATION.

 

(A)           TERM.  THE TERM OF THIS AGREEMENT SHALL BE FOR A PERIOD OF THREE
AND ONE-HALF (3.5) YEARS, COMMENCING ON JULY 1, 2004 AND TERMINATING ON DECEMBER
31, 2007 (THE “TERM”), UNLESS EARLIER TERMINATED AS PROVIDED HEREIN.

 

(B)           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED PRIOR TO EXPIRATION
OF THE TERM AS FOLLOWS:

 

(I)            BY KIRKLAND.  IF KIRSCHBAUM VOLUNTARILY RESIGNS FROM THE BOARD,
OR OTHERWISE PROVIDES THE COMPANY WITH WRITTEN NOTICE OF HIS VOLUNTARY
TERMINATION OF THIS AGREEMENT PRIOR TO THE EXPIRATION OF THE TERM, THIS
AGREEMENT SHALL TERMINATE AS OF THE DATE OF SUCH RESIGNATION OR TERMINATION, AND
THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS TO

 

2

--------------------------------------------------------------------------------


 

KIRKLAND OR KIRSCHBAUM OR HIS HEIRS OR ESTATES OR ITS SUCCESSORS AND ASSIGNS
UNDER THIS AGREEMENT.

 

(II)           BY THE COMPANY.  [A]  IF THE BOARD REQUESTS IN WRITING THAT
KIRSCHBAUM RESIGN FROM THE BOARD, OR KIRSCHBAUM IS NOT RE-NOMINATED OR HAVING
BEEN NOMINATED IS NOT RE-ELECTED TO SERVE ON THE BOARD, OR OTHERWISE PROVIDES
KIRSCHBAUM WITH WRITTEN NOTICE OF TERMINATION OF THIS AGREEMENT, OTHER THAN FOR
CAUSE (AS HEREIN DEFINED) PRIOR TO THE EXPIRATION OF THE TERM, THIS AGREEMENT
SHALL TERMINATE AS OF THE DATE OF THE BOARD’S REQUEST OR NOTICE.  IN SUCH
CIRCUMSTANCES, THE COMPANY SHALL PAY KIRKLAND THE REMAINDER, IF ANY, OF THE FEES
DUE UNDER SECTION 2(A) OF THIS AGREEMENT FOR THE REMAINDER OF THE TERM, TO BE
PAID IN ACCORDANCE WITH THE PAYMENT PROVISIONS SET FORTH IN SUCH SECTION.  [B] 
FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN (I) KIRKLAND’S OR
KIRSCHBAUM’S WILLFUL AND CONTINUAL FAILURE TO SUBSTANTIALLY PERFORM ITS OR HIS
DUTIES WITH THE COMPANY (OTHER THAN A FAILURE RESULTING FROM KIRSCHBAUM’S
BECOMING DISABLED) AND SUCH FAILURE CONTINUES FOR A PERIOD OF THIRTY (30) DAYS
AFTER ITS RECEIPT OF WRITTEN NOTICE FROM THE COMPANY PROVIDING A REASONABLE
DESCRIPTION OF THE BASIS FOR THE DETERMINATION THAT KIRKLAND HAS FAILED TO
PERFORM ITS DUTIES; (II) KIRKLAND’S OR KIRSCHBAUM’S CONVICTION OF A FELONY OTHER
THAN A CONVICTION NOT DISCLOSABLE UNDER THE FEDERAL SECURITIES LAWS; (III)
KIRKLAND’S OR KIRSCHBAUM’S BREACH OF THIS AGREEMENT IN ANY MATERIAL RESPECT AND
SUCH BREACH IS NOT SUSCEPTIBLE TO REMEDY OR CURE OR HAS ALREADY MATERIALLY
DAMAGED THE COMPANY, OR SUCH BREACH IS SUSCEPTIBLE TO REMEDY OR CURE AND NO SUCH
DAMAGE HAS OCCURRED AND SUCH BREACH IS NOT CURED OR REMEDIED REASONABLY PROMPTLY
AFTER KIRKLAND’S OR KIRSCHBAUM’S RECEIPT OF WRITTEN NOTICE FROM THE COMPANY
PROVIDING A REASONABLE DESCRIPTION OF THE BREACH; (IV) KIRKLAND’S OR
KIRSCHBAUM’S FAILURE TO QUALIFY (OR HAVING SO QUALIFIED BEING THEREAFTER
DISQUALIFIED) UNDER A SUITABILITY OR LICENSING REQUIREMENT OF ANY JURISDICTION
OR REGULATORY AUTHORITY THAT IS MATERIAL TO THE COMPANY AND TO WHICH KIRKLAND OR
KIRSCHBAUM MAY BE SUBJECT BY REASON OF ITS OR HIS POSITION WITH THE COMPANY AND
ITS AFFILIATES OR SUBSIDIARIES; (V) THE COMPANY’S HAVING OBTAINED FROM ANY
SOURCE INFORMATION WITH RESPECT TO KIRKLAND OR KIRSCHBAUM OR THIS AGREEMENT THAT
COULD REASONABLY BE EXPECTED, IN THE REASONABLE WRITTEN OPINION OF BOTH THE
COMPANY AND ITS OUTSIDE COUNSEL, TO JEOPARDIZE THE GAMING LICENSES, PERMITS, OR
STATUS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES WITH ANY GAMING
COMMISSION, BOARD, OR SIMILAR REGULATORY OR LAW ENFORCEMENT AUTHORITY; OR (VI)
CONDUCT TO THE MATERIAL DETRIMENT OF THE COMPANY THAT IS DISHONEST, FRAUDULENT,
UNLAWFUL OR GROSSLY NEGLIGENT OR WHICH IS NOT IN COMPLIANCE WITH THE COMPANY’S
CODE OF CONDUCT OR SIMILAR APPLICABLE SET OF STANDARDS OR CONDUCT AND BUSINESS
PRACTICES SET FORTH IN WRITING AND PROVIDED TO KIRKLAND OR KIRSCHBAUM PRIOR TO
SUCH CONDUCT AND WHICH HAS A MATERIAL DETRIMENT TO THE COMPANY AND IS NOT
SUSCEPTIBLE TO REMEDY OR CURE BY KIRKLAND OR KIRSCHBAUM, AS THE CASE MAY BE.

 

(C)           BY DEATH OR DISABILITY.  IF KIRSCHBAUM DIES BEFORE THE EXPIRATION
OF THE TERM, THIS AGREEMENT SHALL TERMINATE ON THE DATE OF HIS DEATH.  IF
KIRSCHBAUM BECOMES DISABLED OR INCAPACITATED (“DISABLED”) FOR ANY PERIOD OF SIX
(6) OR MORE CONSECUTIVE MONTHS OR FOR A NON-CONTINUOUS PERIOD AGGREGATING TO 26
WEEKS IN ANY TWELVE MONTH PERIOD AS A RESULT OF ILLNESS OR INCAPACITY BEFORE THE
EXPIRATION OF THE TERM, THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE THIS
AGREEMENT UPON WRITTEN NOTICE TO KIRSCHBAUM.  IN THE EVENT KIRSCHBAUM DIES OR
BECOMES DISABLED, AND THE COMPANY TERMINATES THE AGREEMENT, THE COMPANY SHALL
HAVE NO FURTHER OBLIGATIONS TO KIRKLAND OR KIRSCHBAUM OR ITS OR HIS HEIRS,
ESTATE, SUCCESSORS OR ASSIGNS UNDER THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 

(D)           IN THE EVENT THAT THIS AGREEMENT IS TERMINATED AND KIRSCHBAUM
REMAINS ON THE BOARD, HE SHALL BE ENTITLED TO SECURE COMPENSATION ON THE SAME
BASIS AS OTHER NON-MANAGEMENT DIRECTORS.

 


4.             OTHER ACTIVITIES.  THE COMPANY EXPLICITLY ACKNOWLEDGES AND AGREES
THAT, DURING THE TERM,  KIRKLAND AND ITS OFFICERS AND EMPLOYEES, INCLUDING
KIRSCHBAUM, WILL ALSO BE ENGAGED IN A VARIETY OF OTHER SUBSTANTIAL BUSINESS
ACTIVITIES THAT DO NOT RELATE TO THE BUSINESS OF THE COMPANY.

 


5.             SUCCESSORS AND ASSIGNS.  NEITHER THIS AGREEMENT NOR ANY RIGHT OR
INTEREST UNDER IT SHALL BE ASSIGNABLE BY EITHER OF KIRKLAND OR THE COMPANY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER; PROVIDED, HOWEVER, THAT KIRKLAND
MAY ASSIGN ITS RIGHTS AND INTERESTS HEREUNDER TO ITS PARENT OR ANY SUBSIDIARY
ENTITY WITHOUT SUCH PRIOR WRITTEN CONSENT FROM THE COMPANY; AND PROVIDED,
FURTHER, THAT THE COMPANY SHALL BE OBLIGATED TO CAUSE THE ASSIGNMENT OF THIS
AGREEMENT PURSUANT TO A CHANGE OF CONTROL, AS SET FORTH IN SECTION 6 BELOW. 
THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS
AND PERMITTED ASSIGNS OF EACH PARTY.

 


6.             CHANGE OF CONTROL.  UPON A CHANGE OF CONTROL OF THE COMPANY (AS
DEFINED BELOW), THE COMPANY SHALL BE OBLIGATED TO CAUSE ANY SURVIVING OR
SUCCESSOR ENTITY TO ASSUME, BE RESPONSIBLE FOR AND HONOR SECTIONS 2 AND 3(B)(II)
OF THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, A “CHANGE OF CONTROL” MEANS
(A) THE ACQUISITION, DIRECTLY OR INDIRECTLY, BY ANY UNAFFILIATED PERSON, ENTITY
OR GROUP (A “THIRD PARTY”) OF BENEFICIAL OWNERSHIP OF 50% OR GREATER OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS; OR (B) CONSUMMATION OF
(I) A REORGANIZATION, MERGER OR CONSOLIDATION OF THE COMPANY, OR (II) A
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR (III) A SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (WHETHER SUCH ASSETS ARE HELD
DIRECTLY OR INDIRECTLY) TO A THIRD PARTY; OR (C) THE INDIVIDUALS WHO AS OF THE
DATE OF THIS AGREEMENT ARE MEMBERS OF THE BOARD OF DIRECTORS (TOGETHER WITH ANY
DIRECTORS ELECTED OR NOMINATED BY A MAJORITY OF SUCH INDIVIDUALS) CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS; EXCEPT THAT ANY EVENT OR TRANSACTION WHICH WOULD BE A “CHANGE OF
CONTROL” UNDER CLAUSE (A) OR (B)(I) OR (III) OF THIS DEFINITION, SHALL NOT BE A
CHANGE OF CONTROL IF PERSONS WHO WERE THE EQUITY HOLDERS OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH EVENT OR TRANSACTION (OTHER THAN THE ACQUIROR IN THE
CASE OF A REORGANIZATION, MERGER OR CONSOLIDATION), IMMEDIATELY THEREAFTER,
BENEFICIALLY OWN MORE THAN 50% OF THE COMBINED VOTING POWER OF THE COMPANY’S OR
THE REORGANIZED, MERGED OR CONSOLIDATED COMPANY’S THEN OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS.

 


7.             CONFIDENTIAL INFORMATION.  KIRKLAND RECOGNIZES AND ACKNOWLEDGES
THAT IT HAS HAD, AND WILL HAVE, DURING THE TERM, ACCESS TO CERTAIN CONFIDENTIAL
INFORMATION (AS DEFINED BELOW) OF THE COMPANY AND THAT SUCH INFORMATION
CONSTITUTES VALUABLE, SPECIAL AND UNIQUE PROPERTY OF THE COMPANY.  KIRKLAND
AGREES THAT IT WILL NOT, DURING OR AFTER THE TERM, DISCLOSE ANY OF SUCH
CONFIDENTIAL INFORMATION TO ANY PERSON OR ENTITY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY, EXCEPT AS NECESSARY IN THE ORDINARY COURSE OF PERFORMING
THE SERVICES HEREUNDER OR AS REQUIRED BY LAW, RULE OR REGULATION.

 

4

--------------------------------------------------------------------------------


 

(A)           “CONFIDENTIAL INFORMATION” SHALL MEAN INFORMATION THAT IS NOT
GENERALLY KNOWN TO THE PUBLIC, WHICH IS USED, DEVELOPED OR OBTAINED BY THE
COMPANY AND/OR ANY OF ITS AFFILIATES, RELATING TO ITS OR THEIR BUSINESS AND THE
BUSINESSES OF ITS OR THEIR CLIENTS, VENDORS OR CUSTOMERS INCLUDING, BUT NOT
LIMITED TO: BUSINESS AND MARKETING STRATEGIES, PRODUCTS OR SERVICES; FEES, COSTS
AND PRICING STRUCTURE; MARKETING INFORMATION; ADVERTISING AND PRICING
STRATEGIES; ANALYSES; REPORTS; COMPUTER SOFTWARE, INCLUDING OPERATING SYSTEMS,
APPLICATIONS AND PROGRAM LISTINGS; FLOW CHARTS; MANUALS AND DOCUMENTATION; DATA
BASES; ACCOUNTING AND BUSINESS METHODS; HARDWARE DESIGN; TECHNOLOGY, INVENTIONS
AND NEW DEVELOPMENT AND METHODS, WHETHER PATENTABLE OR UNPATENTABLE AND WHETHER
OR NOT REDUCED TO PRACTICE; ALL COPYRIGHTABLE WORKS; THE COMPANY’S OR ANY OF ITS
AFFILIATES’ EXISTING AND PROSPECTIVE CLIENTS, CUSTOMERS, AND VENDOR LISTS AND
OTHER DATA RELATED THERETO; ALL TRADE SECRET INFORMATION PROTECTED BY THE
FEDERAL ECONOMIC ESPIONAGE ACT OF 1996, 18 U.S.C. § 1831 ET SEQ.; AND ALL
SIMILAR AND RELATED INFORMATION IN WHATEVER FORM.

 

(B)           “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE ANY INFORMATION THAT
HAS BEEN PUBLISHED IN A FORM GENERALLY AVAILABLE TO THE PUBLIC PRIOR TO THE DATE
UPON WHICH KIRKLAND PROPOSES TO DISCLOSE SUCH INFORMATION.  INFORMATION SHALL
NOT BE DEEMED TO HAVE BEEN PUBLISHED MERELY BECAUSE INDIVIDUAL PORTIONS OF THE
INFORMATION HAVE BEEN SEPARATELY PUBLISHED, BUT ONLY IF ALL THE MATERIAL
FEATURES COMPRISING SUCH INFORMATION HAVE BEEN PUBLISHED IN COMBINATION.

 


8.             COVENANT NOT TO COMPETE.  DURING KIRKLAND’S ENGAGEMENT UNDER THIS
AGREEMENT, AND IN THE EVENT OF KIRKLAND’S TERMINATION PURSUANT TO PARAGRAPH
3(B)(II) HEREOF, DURING THE PERIOD THE COMPANY IS OBLIGATED TO PAY KIRKLAND THE
REMAINDER OF ITS FEES DUE UNDER SECTION 2(A) OF THIS AGREEMENT, KIRKLAND SHALL
NOT BECOME EMPLOYED BY, ACT AS A CONSULTANT FOR, CONTRACT WITH, OBTAIN A
BENEFICIAL OWNERSHIP INTEREST IN OR OTHERWISE ENTER INTO ANY FORM OF BUSINESS
RELATIONSHIP WITH INTERNATIONAL GAME TECHNOLOGY, INC., WMS INDUSTRIES, INC.,
SHUFFLE MASTER, INC., ARISTOCRAT LEISURE, LTD., GTECH HOLDINGS CORP., MULTIMEDIA
GAMES, INC., SIGMA GAME INC., OR ANY OF THEIR PRESENT AND FUTURE SUBSIDIARIES,
DIVISIONS, PARENT COMPANIES AND SUCCESSORS (“PEER GROUP”).  THE PROVISIONS OF
THIS SECTION 8 SHALL NOT PREVENT KIRKLAND FROM INVESTING ITS ASSETS IN SUCH FORM
AND MANNER AS IT CHOOSES; PROVIDED, HOWEVER, THAT KIRKLAND SHALL NOT HAVE ANY
INTEREST, DIRECT OR INDIRECT (OTHER THAN THROUGH THE COMPANY OR ITS
SUBSIDIARIES), FINANCIAL OR OTHERWISE, IN ANY MEMBER OF THE PEER GROUP UNLESS
SUCH INTEREST HAS BEEN APPROVED BY THE COMPENSATION COMMITTEE OR SUCH INTEREST
IS, OR ARISES SOLELY FROM OWNERSHIP OF, LESS THAN THREE PERCENT (3%) OF THE
OUTSTANDING CAPITAL STOCK OF SUCH MEMBER AND SUCH CAPITAL STOCK IS AVAILABLE TO
THE GENERAL PUBLIC THROUGH TRADING ON ANY NATIONAL, REGIONAL OR OVER-THE-COUNTER
SECURITIES MARKET..

 


9.             NOTICES.  NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN
(A) WHEN DELIVERED, IF SENT BY FACSIMILE, WITH CONFIRMATION RECEIVED, OR BY HAND
DELIVERY, (B) ONE BUSINESS DAY AFTER

 

5

--------------------------------------------------------------------------------


 


SENDING, IF SENT BY A NATIONAL OVERNIGHT DELIVERY SERVICE, SUCH AS FED EX, OR
(C) THREE BUSINESS DAYS AFTER BEING MAILED, IF SENT BY UNITED STATES CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID TO THE
ADDRESSES SET FORTH BELOW:


 

If to the Company:

 

If to Kirkland:

 

 

 

Alliance Gaming Corporation

 

Kirkland Investment Corporation

6601 South Bermuda Road

 

527 Madison Avenue, 17th Floor

Las Vegas, Nevada 89119

 

New York, New York 10022

Attention:  Chief Executive Officer

 

Attention:

(copy to)    General Counsel

 

 

Facsimile:  (702) 270-7699

 

Facsimile:  (212) 888-1253

 


10.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
INCLUDING, WITHOUT LIMITATION, THE LETTER AGREEMENT, WHETHER WRITTEN OR ORAL,
RELATING TO THE RELATIONSHIP BETWEEN THE COMPANY AND KIRKLAND.

 


11.           MODIFICATION.  THIS AGREEMENT MAY NOT BE MODIFIED OR AMENDED
EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY KIRKLAND AND THE COMPANY.

 


12.           WAIVER.  EITHER PARTY’S FAILURE TO ENFORCE ANY PROVISION OR
PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE CONSTRUED AS A WAIVER OF
ANY SUCH PROVISION OR PROVISIONS AS TO ANY FUTURE VIOLATIONS THEREOF, NOR
PREVENT THAT PARTY THEREAFTER FROM ENFORCING EACH AND EVERY OTHER PROVISION OF
THIS AGREEMENT.

 


13.           SEVERABILITY.  IF, FOR ANY REASON, ANY PROVISION OF THIS AGREEMENT
IS DETERMINED TO BE INVALID OR UNENFORCEABLE, SUCH INVALIDITY OR LACK OF
ENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION OF THIS AGREEMENT NOT SO
DETERMINED TO BE INVALID OR UNENFORCEABLE, AND EACH SUCH PROVISION SHALL, TO THE
FULL EXTENT CONSISTENT WITH APPLICABLE LAW, CONTINUE IN FULL FORCE AND EFFECT,
IRRESPECTIVE OF SUCH INVALID OR UNENFORCEABLE PROVISION.

 


14.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS PERSONAL TO KIRKLAND
AND MAY NOT BE TRANSFERRED OR ASSIGNED BY KIRKLAND.  NEITHER THIS AGREEMENT NOR
ANY INTEREST UNDER IT SHALL BE ASSIGNED BY THE COMPANY WITHOUT THE PRIOR WRITTEN
CONSENT OF KIRKLAND; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE OBLIGATED TO
CAUSE THE ASSIGNMENT OF THIS AGREEMENT PURSUANT TO A CHANGE OF CONTROL, AS SET
FORTH IN SECTION 6 HEREOF.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE HEIRS, ESTATE, SUCCESSORS AND PERMITTED ASSIGNS OF EACH
PARTY.

 


15.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

6

--------------------------------------------------------------------------------


 


16.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL AND ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


IN WITNESS WHEREOF, THE UNDERSIGNED HAVE EXECUTED THIS AGREEMENT AS OF THE DAY
AND YEAR FIRST ABOVE WRITTEN.


 

 

ALLIANCE GAMING CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

KIRKLAND INVESTMENT CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FOR PURPOSES OF SECTIONS 3 AND 4
HEREOF:

 

 

 

 

 

JOEL KIRSCHBAUM

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------